DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 10/25/2021.
 	Claims 1-21 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –



Claims 9-11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lue et al. (US 20150340371).

Claim 9. A semiconductor memory device (Fig. 21), comprising:
 a gate stack having conductive patterns that are stacked while being spaced apart from each other in a stacking direction (Fig. 17), and form a stepped structure (Fig. 17, ladder steps); channel structures including memory cells in the gate stack (Fig. 3, layers 20 and 22-24 show channel and ONO layers, respectively);
sidewall contact parts formed on sidewalls of the conductive patterns, respectively (Fig. 17, Sidewall contact 482 and 483);
vertical contact parts extending in the stacking direction from the sidewall contact parts, respectively (Fig. 17, Contact part 250 and 251’s)
 and spacer insulating layers disposed between the vertical contact parts and the conductive patterns (Fig. 17, spacers 32 and 33).

Claim 10. The semiconductor memory device according to claim 9, wherein the vertical contact parts extend substantially parallel to each other (Fig. 17).

Claim 11. the semiconductor memory device according to claim 9, further comprising:
a substrate disposed under the gate stack (Fig. 17) and comprising
a peripheral circuit [0120];
interconnection structures coupled to the peripheral circuit, between the substrate and the gate stack [0120];
a doped semiconductor layer disposed between the interconnection structures and the gate stack (Fig. 2);
 and insulating layers passing through the doped semiconductor layer [0044],
wherein the vertical contact parts pass through the insulating layers, respectively, and extend to come into contact with the interconnection structures, respectively (Fig. 17).

Claim 18. The semiconductor memory device according to claim 9, wherein the gate stack further comprises interlayer insulating layers that are stacked while being spaced apart from each other in the stacking direction (Fig. 17),
wherein each of the conductive patterns is disposed between a pair of upper interlayer insulating layer and lower interlayer insulating layer that are adjacent to each other in the stacking direction, among the interlayer insulating layers (Fig. 17).

Claim 19. The semiconductor memory device according to claim 18, wherein each of the sidewall contact parts is disposed between an end of the upper interlayer insulating layer and the lower interlayer insulating layer (Fig. 17).

Claim 20. The semiconductor memory device according to claim 18, wherein the spacer insulating layers are disposed between the interlayer insulating layers (Fig. 17).


Allowable Subject Matter
Claims 12-17 and 21 are objected to.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a semiconductor memory device, further comprising: a dummy stepped structure comprising dummy interlayer insulating layers and dummy conductive patterns that are alternately stacked on the doped semiconductor layer; a support pillar passing through the dummy stepped structure; and a dummy spacer insulating layer formed on a surface of the support pillar, as set forth in the combination of claims 11 and 12.
Regarding claims 13-16, they are allowable at least because they are dependent on dependent claim 12.
The closest prior art, Lue et al. (US 20150340371) discloses similar teachings but fails to disclose the limitations recited above. Lue thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a semiconductor memory device, further comprising: a dummy buffer stack comprising dummy interlayer insulating layers and horizontal sacrificial layers that are alternately stacked in the stacking direction; a contact plug passing through the dummy buffer stack; and dummy spacer insulating layers disposed between the horizontal sacrificial layers and the contact plug, as set forth in the combination of claims 9 and 17.
The closest prior art, Lue et al. (US 20150340371) discloses similar teachings but fails to disclose the limitations recited above. Lue thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a semiconductor memory device, further comprising: a blocking insulating layer extending along a surface of each of the conductive patterns, wherein the blocking insulating layer is penetrated by a corresponding sidewall contact part among the sidewall contact parts, as set forth in the combination of claims 9 and 21.
The closest prior art, Lue et al. (US 20150340371) discloses similar teachings but fails to disclose the limitations recited above. Lue thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 1-8 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a semiconductor memory device, as amended.
Regarding claims 2-8, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Lue et al. (US 20150340371) discloses similar teachings but fails to disclose the limitations recited above. Lue thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827